DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/003,085 application filed August 26, 2020.  Claims 1-11 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted August 26, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites “a axial direction” in line 2.  Examiner suggests amending this to read --[[a]] an axial direction--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pelzel et al. (DE102013002232 A1 “Pelzel”) in view of Grieshaber (U.S. Patent No. 2,266,192).  Note: reference to Pelzel herein is being made to the machine translation provided herewith.
Regarding Claim 1, Pelzel discloses the invention substantially as claimed, including a piston of an internal combustion engine (see paragraph [0016]), which includes a piston upper part (10), a piston lower part (11) connected to the piston upper part (see paragraph [0017]), and a piston pin (12) mounted in piston lower part (11) and configured to connect the piston to a connecting rod (13) of the internal combustion engine (see paragraph [0018]).  Furthermore, Pelzel discloses a transfer bore (17), a first cooling space (15) formed between piston upper part (10) and piston lower part (11) (see Figure 1) for cooling oil for cooling the piston (see paragraph [0019]), and a second cooling space (see paragraph [0019]) formed between the piston upper part and the piston lower part, connected to the first cooling space via transfer bore (17) (see paragraph [0019]), wherein a cooling oil conduction sleeve (19) is provided that is configured to conduct cooling oil, conducted through a bore in the connecting rod, towards the first cooling space (see paragraph [0020]).  While Pelzel discloses that a guiding surface of the cooling oil conduction sleeve (22) adjoins a support face of the piston lower 
However, Grieshaber discloses a piston having a sleeve (55) configured to conduct cooling oil (see page 2, left column, lines 60-66), wherein an annular channel (61) is disposed in a piston surface adjacent to sleeve (55) to facilitate movement of cooling oil during engine operation (see page 2, left column, lines 60 - right column, line 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Pelzel by providing a groove disposed adjacent to the cooling oil sleeve as described in Grieshaber in order to improve oil flow through the piston to facilitate better cooling during engine operation.
Regarding Claim 2, Pelzel discloses that the cooling oil conduction sleeve (22) is formed as slit sleeve (“slotted sleeve”, see paragraph [0003]) with a slit (21) extending in an axial direction (see paragraph [0021]), which with the guiding surface spring-elastically presses against the support face of the piston lower part (see paragraphs [0022] and [0029]), and wherein lubricating oil, via the slit, enters the respective groove of the cooling oil conduction sleeve and/or of the piston lower part (see paragraph [0022]).
Regarding Claim 5, Pelzel discloses the invention substantially as claimed, but is silent concerning inclusion of the recited oil pocket.
However, Grieshaber discloses that at least one oil pocket (57) delimited in a circumferential direction is introduced into the guiding surface of the cooling oil conduction sleeve (see Figures 1 and 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Pelzel by providing an oil pocket as described in Grieshaber in order to improve oil flow through the piston to facilitate better cooling during engine operation.
Regarding Claim 6,  Pelzel discloses the invention substantially as claimed, including a piston of an internal combustion engine (see paragraph [0016]), which includes a piston upper part (10), a piston lower part (11) connected to the piston upper part (see paragraph [0017]), and a piston pin (12) mounted in piston lower part (11) and configured to connect the piston to a connecting rod (13) of the internal combustion engine (see paragraph [0018]).  Furthermore, Pelzel discloses a transfer bore (17), a first cooling space (15) formed between piston upper part (10) and piston lower part (11) (see Figure 1) for cooling oil for cooling the piston (see paragraph [0019]), and a second cooling space (see paragraph [0019]) formed between the piston upper part and the piston lower part, connected to the first cooling space via transfer bore (17) (see paragraph [0019]), wherein a cooling oil conduction sleeve (19) is provided that is configured to conduct cooling oil, conducted through a bore in the connecting rod, towards the first cooling space (see paragraph [0020]).  While Pelzel discloses that a guiding surface of the cooling oil conduction sleeve (22) adjoins a support face of the piston lower part (23) (see paragraph [0022]), Pelzel does not specifically disclose the inclusion of the recited oil pocket.
However, Grieshaber discloses a piston having a sleeve (55) configured to conduct cooling oil (see page 2, left column, lines 60-66), wherein an annular channel (61) is disposed in a piston surface adjacent to sleeve (55) to facilitate movement of cooling oil 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Pelzel by providing an oil pocket as described in Grieshaber in order to improve oil flow through the piston to facilitate better cooling during engine operation.
Regarding Claim 9, Pelzel discloses that the cooling oil conduction sleeve 922) is formed as slit sleeve (“slotted sleeve”, see paragraph [0003]) with a slit (21) extending in an axial direction (see paragraph [0021]), which with the guiding surface spring-elastically presses against the support face of the piston lower part (see paragraphs [0022] and [0029]), and wherein lubricating oil, via the slit, enters the respective groove of the cooling oil conduction sleeve and/or of the piston lower part (see paragraph [0022]).
Regarding Claims 10 and 11, Pelzel discloses the invention substantially as claimed, but is silent concerning inclusion of the recited recess. 
However, Grieshaber discloses a recess (57) extending in a radial direction and penetrates the cooling oil conduction sleeve (55) (see Figure 1), introduced into the cooling oil conduction sleeve and configured to feed lubricating oil to a region between the cooling oil conduction sleeve and the piston lower part (see Figures 1 and 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Pelzel by providing .

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 8 are likewise allowable based upon their dependency to Claims 3 and 7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant piston for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747